Case 1:19-cr-00286-ELH Document 636 Filed 08/10/20 Page 1 of 3

some, FILED
wn LOGGED wes ENTERS

_Atr By An! -Z2O6Z20)
AUTH 2020

LEAK ae

“Sete See soir

Tex Judge Heiko der, Gf edtitin ¢ VOc4
because LL Keen Lc Keck Ue 12 Months Far £0150 '¢ tous
phene Co Ils Fe0m my vhone bein Apand foc 50218
Suspicions OC) ivitey, fan Dufay 5 5 014 L Denn v Blue
(IGS " Charaecl ty th Q ‘Superseding Ladlect ment with Conspia%
+6 Di stei Cute Cn of Do sées Wt LE Lirtint to Nistributé
Contsoll led Sts bstanee i if Vialetiant FZ CS, CO See faz ¥%G

(Count 2) Gnd ossPssian oF QF; reac ‘2 Fiurthovenee of lreg
Teaitic Kicg ‘2 Yrolotiovs of Ie CAS, zx. Seaton ILI (Counts)
Twenty 2 - ther individuals were alsa chacqacl with 7
Colotedl ofFenses. The evidence that me and A fay. lawyer

hag Gone Guér Tor thé vast Vier 1S nat epidanee of

\9 zy Mejor CONS ps ral. Wau was not Caus ht With olre gov)
OC oF ‘at nsf "eee or Lm nok connected £6 NO 6he

on this Casé os connected to Ad devas ca this LAdle Case

a

only SoMO_ SAS Pit ions phane col bin ron whet TL rédal/
last time L Was i] Yor Court Tob jh L las Geng £6 aay
trial tn Fron that Exveriente flow théds £

Con Spi ac sf L Keep as.King Ay [GQuwyer Cheistopherr.
Purr paren why a been [oe “had wf [2 months Foc Sts, prclous
activity thats nat a Clime plus La (ot fai ~t of O42
tte Keeps tell iAg me_he dont Know thin K the sys ten
tr Spin to 4 | road me S$ecause no Person should —
be !lo€ Koc wo Los Suspiiious ealls oc activity that didyt
ead +@ no -dewg s plus they Névér pulled MVW1e_ Over to

 

 

 

  

 
Case 1:19-cr-00286-ELH Document 636 Filed 08/10/20 Page2of3_ -

y-l-2620.

— g0e \F There Susp: ‘C1gues act wity Was right, dye
Ho llan der ys W ed oulr the evidenee youre self 17S
Pm not ig Tinbe Zo house ot Nacthery fleck heyionel i |
MA CO vet dhe se Bas Motion htaring Lyas the 27nd 29 |
oP aly Ldidntaes for what ure vhso7, La se haue hen
moued * rom C OF in ka tinore beteuse they Sa/. of TD Bel ied
a person that T Knows bécaus hes chisge with LAE. Lys 20
E bi dence or coeite Wp tL oliof Phot, Ho 5. WwW) C77 A Rosseutgr Jook

a+ the evidence Oqains ae me in Know she dan t have the
rig ht 2 nolenee Cor Whet L bC0n Clerg Lith bu f heaung
mr ‘t with al! this Bleek 1 lives Luaflers JOU :
@)) 17 the Lo del Id Rlus tO. Covid—/4% Judge Hollen dor De,
pot QS King Fouar bust wi ash “A to plese /oo | \_ Gvér Pre
Ca35eC 177 sed why Lem still Sitheag 1) Jail Whi le paarity,

at my Co dePedea’s ace hoe O v7 the box records UJorsé
the mink, TZ ask ie Ll fAGY, Ge placed Gn the. G0 50

L COHN be home Lith [Ap Luo ‘ehildeen Aye cnt | tria[, L.
R reciaté WisAce +imé téa cling this, “rs ‘ash the Pros cuter

+o \et mega be Cause of the Eden fa th SCC. for Vaure

Sef/f, | , |

OW Viloe

 

LT dort Avo. re Wu te member WIL OF nat burt

T thin A LOY. las? &, CaS WAS Voute Fist trie /, Judge
Hel! lander Cay] Waa please [60 kK at this CGSC 1. SCE
LAY Lem /b¢, ked up tor Suspicious aetiwhy G sith

Nok vy; dance oF nw Grime.

 
Set eee a mal,

: Denn V Blae-43 geo K poobsscn Document 636 Filéd 1 08/10/20 Page 3 of 3 I
oortren Meek epicne/ Jel aS
LOos sawn, Virginio. 225 72 Bam

  

Q Hen L Hollander |

6 | West Lomb oud stret
e «ha nbs 5 B |
Boltinure Morylond 2120 ( .

cazon-veten felts eet vd alo lffApbaedg ly ahtlae

 
